Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 8 July 2021.
REJECTIONS NOT BASED ON PRIOR ART
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 11086787. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same subject matter.
Claim 1
11086787
1. A non-transitory data storage medium comprising programming instructions that when executed by a processor cause the processor to:

1. A method of handling data access demands in a virtual cache comprising, by a processing system:
make a data access demand to a virtual cache having a plurality of entries;

making a data access demand to a virtual cache having a plurality of entries;
determine, in response to making a data access demand to the virtual cache, whether the data access demand misses in the virtual cache;

determining, in response to making a data access demand to the virtual cache, whether the data access demand misses in the virtual cache;
determine, in response to the data access demand missing in the virtual cache, if the virtual cache data access demand missed because of a difference in a context tag of the data access demand and a context tag of a corresponding entry in the virtual cache with the same virtual address as the data access demand;

in response to the data access demand missing in the virtual cache, determining if the virtual cache data access demand missed because of a difference in a context tag of the data access demand and a context tag of a corresponding entry in the virtual cache with the same virtual address as the data access demand;
determine, in response to the virtual cache missing because of a difference in the context tag of the data access demand and the corresponding entry in the virtual cache, whether an alias tag valid bit is set in the corresponding entry of the virtual cache;

in response to the virtual cache missing because of a difference in the context tag of the data access demand and the corresponding entry in the virtual cache, determining whether an alias tag valid bit is set in the corresponding entry of the virtual cache;
determine, in response to the alias tag valid bit not being set for the corresponding entry in the virtual cache with the matching virtual address of the data access demand but a different context tag, whether the virtual cache data access demand hits in physical memory with the translated real address and is a synonym of the corresponding entry in the virtual cache; and

in response to the alias tag valid bit not being set for the corresponding entry in the virtual cache with the matching virtual address of the data access demand but a different context tag, determining whether the virtual cache data access demand hits in physical memory with the translated real address and is a synonym of the corresponding entry in the virtual cache; and
update, in response to the virtual access demand being a synonym of the corresponding entry in the virtual cache with the same virtual address but a different context tag, information in a tagged entry in an alias table referenced by the corresponding entry in the virtual cache.

in response to the virtual access demand being a synonym of the corresponding entry in the virtual cache with the same virtual address but a different context tag, updating information in a tagged entry in an alias table referenced by the corresponding entry in the virtual cache.


DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173. The examiner can normally be reached MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KALPIT PARIKH/
Primary Examiner, Art Unit 2137                                                                                                                                                                                                        
KALPIT . PARIKH
Primary Examiner
Art Unit 2137